Citation Nr: 0827722	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  03-32 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for Alzheimer's type 
dementia.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel







INTRODUCTION

The veteran had active military service from December 1966 to 
September 1970. 

His appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision.  The Board 
initially issued a decision in August 2004, but it was 
vacated by the Court of Appeals for Veterans Claims (Court) 
in July 2006.  That action was appealed to the United States 
Court of Appeals for the Federal Circuit.  This judicial body 
summarily affirmed the Veterans Claims Court in March 2008, 
and the case was returned to the Board.  

It is noted that the veteran has been found to be incompetent 
to handle disbursement of funds and his wife serves as his 
guardian. 

It is also noted that the veteran's claim of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) was deferred by a March 2006 rating decision and 
appears to still be pending before the RO.  It is therefore 
referred to the RO for appropriate action.

In June 2006, the veteran's guardian filed a claim for 
special monthly compensation based on the need for aid and 
attendance.  As this claim does not appear to have been 
adjudicated, it is referred to the RO for appropriate action.

This case has been advanced on the docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The July 2006 memorandum decision of the Veterans Claims 
Court, affirmed by the Federal Circuit Court, specifically 
found that the notice provided to the veteran was 
insufficient and that there was no indication that he had 
actual knowledge of VA's duties to notify and assist.  As 
such, correct notice is required, the case must then be 
readjudicated, and if still adverse, a supplemental statement 
of the case issued.  

The memorandum decision also found that the VA examinations 
provided to the veteran to evaluate his hearing loss in the 
right ear, tinnitus, and dementia claims were inadequate, and 
it directed that actions be taken to correct the 
inadequacies.  

With regard to the hearing loss claim, the Court found that 
the examination did not address the impact of the veteran's 
hearing loss in the right ear on his ability to work or on 
his ordinary activities, and it did not describe limitation 
of activity, if any, imposed by the hearing loss in the right 
ear.  Likewise, the Court indicated it was deficient for 
failing to provide an opinion as to the etiology of the 
tinnitus.  

It is noted that the veteran underwent a VA audiological 
examination in February 2006; (after the Board decision 
vacated by the Court) where the examiner recommended that no 
further hearing examinations be provided due to the veteran's 
inability to follow instructions on account of his dementia.  
As such, it appears unlikely that any useful information 
would be gleaned from another examination.  Therefore, in 
lieu of another examination, the veteran's claims file should 
be sent to an appropriate examiner who should review it and 
provide an opinion that addresses the issues raised by the 
Court.  However, should the examiner determine that an 
examination of the veteran is necessary to complete this 
task, one should be scheduled. 

With regard to the veteran's dementia claim, the Court found 
that the neurological examination was inadequate in that it 
too failed to address the etiology of the veteran's dementia.  
To correct this defect, the veteran's claims file should be 
sent to an appropriate examiner who should review it and 
provide an opinion that addresses the etiology of the 
veteran's dementia.  If it is necessary to examine the 
veteran to provide the requested opinion, that should be 
arranged.  

Given the Court's Order, the case is REMANDED for the 
following action:

1.  Provide the veteran with a letter that 
notifies him of information and evidence 
necessary to substantiate his claims, what 
evidence, if any, he is to submit, and 
what evidence VA will obtain with respect 
to his claims of entitlement to a 
compensable rating for hearing loss of the 
right ear and entitlement to service 
connection for tinnitus and dementia.  

2.  Obtain the veteran's VA treatment 
records from March 2007 to the present.

3.  Send the veteran's claims file to an 
appropriate examiner and request an 
opinion that evaluates the impact of the 
veteran's hearing loss in his right ear 
and determines the etiology of his 
reported tinnitus.  A complete rationale 
should be provided for any opinions 
expressed, which should also note the 
claims file was reviewed.  The examiner 
should specifically:

>	Describe the effects of the veteran's 
hearing loss on his ability to work; 
detail the effects of right ear 
hearing loss on his ordinary 
activities, and discuss the 
limitations, if any, imposed by the 
right ear hearing loss.
>	Determine whether the veteran has 
tinnitus; and, if so, provide an 
opinion as to whether it is as likely 
as not (50 percent or greater) that 
the veteran's tinnitus was either 
caused by or began during his 
military service, or is secondary to 
service connected disability.

If the examiner determines that an 
examination is necessary, one should be 
scheduled.

4.  Send the veteran's claims file to an 
appropriate examiner and request an 
opinion as to whether it is as likely as 
not (50 percent or greater) that the 
veteran's dementia was either caused by or 
began during his military service, or is 
secondary to service connected disability.  
A complete rationale should be provided 
for any opinions expressed, which should 
note the claims file was reviewed.  If the 
examiner determines that an examination is 
necessary, one should be scheduled.

5.  The RO should then re-adjudicate the 
veteran's claims for service connection 
for hearing loss in the right ear, for 
tinnitus, and for dementia.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

